PROVOSTY, J.
The defendant husband has appealed from an interlocutory judgment condemning him to pay the plaintiff, his wife, *125$50 per month, alimony pending her present suit against him for separation from hed and hoard. The wife has answered the appeal, and prayed that the judgment be increased to $200, the amount asked for in the lower court.
At the time of the institution of this suit, the husband was a prosperous florist and gardener. His nursery occupied one entire square and part of another, and he had charge of some 50 to 60 gardens. The community of acqu&ts and gains existed between him and his wife. Its property consisted, as we understand, of $1,050 cash in bank, and of the plants and flowers in the nursery; the land itself being the separate property of the husband. The inventory usual in suits of this kind has not been made. The testimony touching the income of the husband, and the value of the property is little better than pure guesswork. Such as it is, it.estimates the income of the husband at about $100 per month, and the value of the plants and flowers at about $3,500, and that of the real estate at about $27,000. The learned counsel for defendant says that the fact is, though not shown by the record, that the injunction issued in the present suit, by which the husband has been prohibited from selling or disposing of any of the property, not excepting the plants and flowers of the nursery, has broken up the husband’s business, and that he has now no revenue, and that the value set upon the property is ridiculously exaggerated.
One thing is certain — the wife is an invalid and must have a maintenance from the husband pending this suit. The attempt of the husband to show that she has a business and property of her own failed utterly. We should like to be able to increase the judgment; but the ground we would have to tread on for doing so is too uncertain.
Judgment affirmed.